DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Linnenkohl et al. (hereinafter Linnenkohl) (US20140147061).
Regarding claim 1, Linnenkohl discloses amounting device (Figure 2) comprising: a first mount portion (34)  in communication with a first pin (32) extending along a first axis; and a second mount portion (30) in communication with a pair of opposing second pins (28) extending along a second axis different than the first axis, the second pins in rotational communication with and extending outward from the first pin, wherein the first and second mount portions are configured to translate along the first and second axes and rotate about the first and second axes with respect to one another (Figure 2).


    PNG
    media_image1.png
    312
    396
    media_image1.png
    Greyscale


Regarding claim 2, Linnenkohl discloses the mounting device of claim 1, wherein the first and second mount portions are configured to rotate about a third axis with respect to one another (Figure 1).


    PNG
    media_image2.png
    359
    443
    media_image2.png
    Greyscale


Regarding claim 3, Linnenkohl discloses the mounting device of claim 2, wherein the first, second, and third axes are substantially perpendicular to one another.

Regarding claim 4, Linnenkohl discloses the mounting device of claim 2, wherein the first and second axes are on a same plane.

Regarding claim 5, Linnenkohl discloses the mounting device of claim 1, wherein the second pins are in rotational communication with the first pin via a spherical bearing (22).

Regarding claim 6, Linnenkohl discloses the mounting device of claim 5, wherein the second pins extend from a rotatable body forming a perimeter about the spherical bearing. (Figure 1)

Regarding claim 7, Linnenkohl discloses the mounting device of claim 2, wherein the first (34) and second mount (30) portions are constrained from translation along the third axis with respect to one another.

Regarding claim8 , Linnenkohl discloses he mounting device of claim 2, wherein the first, second, and third axes intersect at a position between the first and second mount portions.

Regarding claim 9, Linnenkohl discloses a mounting system comprising: a first component (26); and a second component (24) coupled to the first component by at least one mounting device (34)(36), the at least one mounting device comprising: a first mount portion (34) in communication with a first pin (32) extending along a first axis; and a second mount portion (30) in communication with a pair of opposing second pins (28) extending along a second axis different than the first axis, the second pins in rotational communication with and extending outward from the first pin (Figure 2), wherein the first and second mount portions are configured to translate along the first and second axes and rotate about the first and second axes with respect to one another (Figure 2).

Regarding claim 10, Linnenkohl discloses he mounting system of claim 9, wherein the first and second mount portions are configured to rotate about a third axis with respect to one another (Figure 1).

Regarding claim 11, Linnenkohl discloses the mounting system of claim 10, wherein the first, second, and third axes are substantially perpendicular to one another.

Regarding claim 12, Linnenkohl discloses the mounting system of claim 10, wherein the first and second axes are on a same plane.

Regarding claim 13, Linnenkohl discloses the mounting system of claim 9, wherein the second pins are in rotational communication with the first pin via a spherical bearing.

Regarding claim 14, Linnenkohl discloses the mounting system of claim 13, wherein the second pins extend from a rotatable body forming a perimeter about the spherical bearing.

Regarding claim 15, Linnenkohl discloses the mounting system of claim 10, wherein the first and second mount portions are constrained from translation along the third axis with respect to one another.

Regarding claim 16, Linnenkohl discloses the mounting system of claim 10, wherein the first, second, and third axes intersect at a position between the first and second mount portions.

Regarding claim 17, Linnenkohl discloses a method for mounting a first component (26) to a second component (24) comprising: attaching a first mount portion (34)  of a mounting device to the first component (26); and attaching a second mount portion (30) of the mounting device to the second component (24), wherein the first mount portion is in communication with a first pin (32) extending along a first axis and the second mount portion is in communication with a pair of opposing second pins (28) extending along a second axis different than the first axis, the second pins in rotational communication with and extending outward from the first pin.

Regarding claim 18, Linnenkohl discloses he method of claim 17, wherein the second pins are in rotational communication with the first pin via a spherical bearing (22).

Regarding claim 19, Linnenkohl discloses the method of claim 18, wherein the second pins extend from a rotatable body forming a perimeter about the spherical bearing (Paragraph 0022).

Regarding claim 20, Linnenkohl discloses he method of claim 17, further comprising coupling the first mount portion to the second mount portion (Paragraph 0024).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US6203438.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xanthia C Cunningham whose telephone number is (571)270-1963. The examiner can normally be reached M-Thurs 6 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XANTHIA C CUNNINGHAM/Primary Examiner, Art Unit 2835                                                                                                                                                                                                                                                                                                                                                                                                              


19 May 2022